DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding claims 1 – 18, filed 17 June 2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
The 35 U.S.C. 101 rejections have been withdrawn due to applicant’s amendments.  
The new title is accepted.  

Claim Objections
Claims 2 – 14 are objected to under 37 CFR 1.75(c) as being in improper form because claims 2 – 14 appear to be dependent on claims 1, 15, and 16 as independent/dependent claims 15 and 16 appear to encapsulate the method of claim 1 or having independent claim 1 dependent on independent claims 15 and 16.  See MPEP § 608.01(n).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is written as an independent claim, being a system claim, that is dependent on the method of claim 1.  It is unclear for one of ordinary skill in the art is claim 15 is an independent claim, being a system claim, and the method of independent claim 1 is dependent on claim 15, or claim 15 is dependent claim, being a system claim, being dependent on the method of independent claim 1.  Thus claim 15 is rejected under 35 U.S.C. 112(b) for being indefinite.  
Claim 16 is written as an independent claim, being a method claim, that is dependent on the method of claim 1.  It is unclear for one of ordinary skill in the art is the method of claim 16 is an independent claim and the method of independent claim 1 is dependent on claim 16, or the method of claim 16 is dependent claim being dependent on the method of independent claim 1.  Thus claim 16 – 18 are rejected under 35 U.S.C. 112(b) for being indefinite.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 and then 1 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 comprises two statutory category; a system claim (a computer readable storage medium) and a method claim (method of claim 1).  Since claim 1 is dependent on claim 15, and claim 15 contains two statutory categories, claims 1 – 15 are rejected under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 7 and 9 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 2020/0135236) in view of Ling et al. (US 2021/0400359).  
Regarding independent claim 1, Chuang teaches a method of dynamic processing of an image, comprising: 
acquiring critical points (paragraph 20 and Figure 1: key point 120; paragraph 22 and Figure 2: key points of the human figure), and determining position data of the critical points in an original image and a target image (Figure 2: key points are mapped from the first frame and the target frame, which is an edited version of the first frame), wherein the original image refers to an image that is in an initial state and to be dynamically processed, and the target image refers to an image that is obtained after the original image has been dynamically processed and is in an ending state (paragraph 23: the user may input his edits in the first frame of the selected frame sequence to define the target pose in the last frame (i.e., the target frame) of the edited frame sequence 220); 
according to the position data of the critical points in the original image and the target image, determining position data of the critical points in each intermediate state of N intermediate states, wherein N is a positive integer (paragraph 23: the number of intermediate frames generated by the mobile device 100 between the original pose (in frame (Fl)) and the target pose (in frame (F4)) may be controlled by a predetermined setting or a user-configurable setting (e.g., 1-2 seconds of frames such as 30-60 frames), and/or may be dependent on the amount of movement between the original pose and the target pose, to produce a smooth movement).  
Chuang does not expressly disclose splitting the original image according to the critical points, to obtain at least one basic unit, however Chuang does disclose a smooth simulated path of movement of posture is computed with inverse kinematics transformation 330 and the pose within the time window of the intermediate frames are warped accordantly to present a natural human pose (paragraph 28).  Ling discloses anchor points for distinguishing a moving part from a still part of the still image, wherein the direction and the length of an arrow to the moving part of the still image, to specify the direction and intensity of the change of the moving part (paragraph 63).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Chuang's system to allow a user to input an arrow that comprises a direction and a length to determine the intensity of a movement over a given time period of key points from the first frame to the target frame.  One would be motivated to do so because this would help illustrate how different parts of the images is moved from the first image/frame being a static image/frame.  
The combination of Chuang’s and Ling’s systems teaches by affine transformation, determining a mapping relation between position data of each of vertexes of each of the basic units in any two neighboring states of the initial state, the intermediate states and the ending state (Chuang, paragraph 28: the inverse kinematics transformation 330 and the global warping 340 are also performed on each intermediate state of the human pose in each intermediate frame (which precedes the target frame) to produce a smooth path of movement of the human figure); 
based on the mapping relation, according to all of points of each of the basic units, determining sequentially the intermediate images formed in each of the intermediate states (Chuang, paragraph 20: the mobile device 100 identifies and displays key points of the human figure in frame (Fl), and then the user may drag the left hand (e.g., the key point on the left hand) of the human figure upwards in frame (Fl) on a touch screen and the user's input defines the target position of the key point on the left hand, and in response to the user's input, the mobile device 100 automatically generates the target frame (F4), as well as the intermediate frames (frames (F2) and (F3)) between the user-selected frame (frame (Fl)) and the target frame (F4)).  

Regarding dependent claim 2, Chuang teaches displaying sequentially the original image, the intermediate images and the target image (paragraph 20: when the edited video is replayed, the left arm movement of the human figure is shown as in frames (Fl)-(F4), without the key points shown on the display).

Regarding dependent claim 3, the combination of Chuang’s and Ling’s systems teaches wherein the critical points include fixed points and mobile points, the fixed points are for distinguishing a fixed region and a mobile region, and the mobile points are for marking a movement direction of a point within a mobile region (Ling, paragraph 63: anchor points for distinguishing a moving part from a still part of the still image, wherein the direction and the length of an arrow to the moving part of the still image, to specify the direction and intensity of the change of the moving part).  

Regarding dependent claim 4, Chuang teaches wherein the step of acquiring the critical points comprises: 
acquiring the critical points marked by a user in the original image and the target image by point touching or line drawing (paragraph 20: the user 130 may edit the pose in the displayed image by moving a key point 120 (representing the left hand) upwards, as illustrated by the dotted arrow using a touch screen); and/or 
determining a fixed region and a mobile region that the user smears in the original image and the target image, and according to boundary lines of the fixed region and the mobile region, determining the critical points.

Regarding dependent claim 5, Chuang teaches wherein the step of, according to the position data of the critical points in the original image and the target image, determining the position data of the critical points in each intermediate state of the N intermediate states comprises: determining a predetermined parameter a, wherein aE[1/(N+1), 2/(N+1), ..., N/(N+1)]; and according to a formula ik = (1 - a)xk + atk, determining the position data of the critical points in each intermediate state of the N intermediate states, wherein k is a positive integer, and represents the critical points, xk is position data of each of the critical points in the original image, tk is position data of each of the critical points in the target image, and ik is position data of each of the critical points in each of the intermediate states (paragraph 28: the inverse kinematics transformation 330 and the global warping 340 are also performed on each intermediate state of the human pose in each intermediate frame (which precedes the target frame) to produce a smooth path of movement of the human figure; paragraph 27: If Q and P are the original coordinates of the two key points that define an arm in the original pose, and Q' and P' are the new coordinates of the corresponding resulting key points in the target pose, a transformation (T) can be computed from the line-pairs Q-P and Q'-P'. This transformation (T) can be used to warp pixels on the arm. If X is a pixel (or pixels) on the arm in the original pose, X'=T·X is the corresponding pixel (or pixels) on the arm in the target pose).

Regarding dependent claim 6, Chuang teaches wherein the step of, by the affine transformation, determining the mapping relation between the position data of each of the vertexes of each of the basic units in any two neighboring states of the initial state, the intermediate states and the ending state comprises: according to position data of each of the vertexes of each of the basic units and position data of each of the vertexes in each of the intermediate states and in corresponding points in the target image, acquiring affine-transformation matrixes between position data of each of the vertexes in any two neighboring states of the initial state, the N intermediate states and the ending state (paragraph 28: the inverse kinematics transformation 330 and the global warping 340 are also performed on each intermediate state of the human pose in each intermediate frame (which precedes the target frame) to produce a smooth path of movement of the human figure; paragraph 27: If Q and P are the original coordinates of the two key points that define an arm in the original pose, and Q' and P' are the new coordinates of the corresponding resulting key points in the target pose, a transformation (T) can be computed from the line-pairs Q-P and Q'-P'. This transformation (T) can be used to warp pixels on the arm. If X is a pixel (or pixels) on the arm in the original pose, X'=T·X is the corresponding pixel (or pixels) on the arm in the target pose).  

Regarding dependent claim 7, Chuang teaches wherein the step of, based on the mapping relation, according to all of the points of each of the basic units, determining sequentially the intermediate images formed in each of the intermediate states comprises: based on the mapping relation, according to pixel values of all of points in each of the basic units, determining sequentially pixel values of all of points in the intermediate images formed in each of the intermediate states (paragraph 28: the inverse kinematics transformation 330 and the global warping 340 are also performed on each intermediate state of the human pose in each intermediate frame (which precedes the target frame) to produce a smooth path of movement of the human figure; paragraph 27: If Q and P are the original coordinates of the two key points that define an arm in the original pose, and Q' and P' are the new coordinates of the corresponding resulting key points in the target pose, a transformation (T) can be computed from the line-pairs Q-P and Q'-P'. This transformation (T) can be used to warp pixels on the arm. If X is a pixel (or pixels) on the arm in the original pose, X'=T·X is the corresponding pixel (or pixels) on the arm in the target pose).

Regarding claims 9 – 15, claims 9 – 15 are similar in scope as to claims 1, 2, and 4 - 7, thus the rejections for claims 1, 2, and 4 - 7 hereinabove are applicable to claims 9 – 15.  Chuang teaches a device of dynamic processing of an image, comprising: a processor; and a memory, wherein the memory stores a computer program, and the computer program, when executed by the processor (Figure 7: Processing Hardware 710, Memory and Storage Hardware 720).  Chuang teaches a non-transitory nonvolatile computer-readable storage medium, wherein the non-transitory nonvolatile computer-readable storage medium stores a computer program, and the computer program, when executed by a processor, causes the processor to implement the method of dynamic processing of an image (paragraph 38) according to claim 1.  

Regarding independent claim 16, Chuang teaches a method for converting a static image to a dynamic image, comprising: 
acquiring the static image (paragraph 22 and Figure 2: first frame (F1)); and 
in response to an operation by a user to the static image (paragraph 20: the user 130 may edit the pose in the displayed image by moving a key point 120 (representing the left hand) upwards, as illustrated by the dotted arrow), implementing to the static image the method of dynamic processing of an image according to claim 1, to obtain the dynamic image (paragraph 22: when the edited video is replayed, the left arm movement of the human figure is shown as in frames (Fl)-(F4), without the key points shown on the display).

Regarding dependent claim 17, Chuang teaches according to an operation by the user to the static image, determining the critical points (Figure 2: key points are mapped from the first frame and the target frame, which is an edited version of the first frame).

Regarding dependent claim 18, Chuang teaches wherein the operation by the user to the static image comprises at least one of a smearing touch control, a line-drawing touch control and a clicking touch control (paragraph 20: the user 130 may edit the pose in the displayed image by moving a key point 120 (representing the left hand) upwards, as illustrated by the dotted arrow using a touch screen).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 2020/0135236) in view of Ling et al. (US 2021/0400359).and Official Notice.  
Regarding dependent claim 8, Chuang does not expressly disclose wherein a shape of the basic units is one of a triangle, a quadrangle and a pentagon.  Examiner takes Official Notice that the concept of points being represented as triangle, quadrangle, or a pentagon and the advantage of distinguishing types of points for various utilities are well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify the combination of Chuang’s and Ling's systems to either replace arrows with a triangle, quadrangle, or a pentagon symbol or add a triangle, quadrangle, or a pentagon symbol at the end points of the arrow.  One would be motivated to do so because this would help distinguish types of points for various utilities.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612